Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to the Preliminary Amendment filed on 7/19/2020.
2.	The IDSs submitted on 4/15/20 and 1/4/2021 are considered. 
claims 1-12 are pending.
Claim Objections
3.	Claim 6 is objected to because of the following informalities:  “an finding module” should read --a finding module--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detecting module”, “an finding module” and “a processing module” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a storage medium for which a proper definition has not been provided. For example in the Specification, at page 12, describes the followings: 
Optionally, the storage medium in the present embodiment may include, but is not limited to, a USB flash disk, a Read-Only Memory (ROM), a Random Access Memory (RAM), a removable hard disk drive, a magnetic disk or an optical disk, or other mediums that can store program codes.

Thus, optional and non limited examples to the claimed storage medium do not satisfy the   35 USC § 101 requirement.    

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 6 and 11 are rejected is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Park et al (US 2015/0362998)  .
Park is directed in part to detecting a touch-based gesture input on a touch sensor of a display screen of a computing device.
As per claim 1, Park et al (US 2015/0362998) discloses a method  (300) for implementation of a browser for intelligently recognizing a gesture-based zoom instruction, comprising steps of:
Detecting (see Figs. 1A and 1B) , by a mobile terminal, a gesture-based instruction input by a user  [0100] In some embodiments the device can include a content view control element 1218 to, for example, detect a touch-based gesture input on an area of interest of the content, the touch-based gesture input corresponding to at least a double-tap on the display screen
finding a web page element  associated with a position of a touch point of the gesture-based zoom instruction if the detected gesture-based instruction is the gesture-based zoom Fig. 3 and [0100]) ; and performing a corresponding operation according to the web page element ([0100]determine a change in position of the computing device relative to a viewer of the display screen; determine a change in an angle of the computing device with respect to the viewer over a predetermined scaling range based at least in part on the change in position of the computing device; and adjust a zoom level of the content being displayed based at least in part on the angle of the computing device meeting at least a threshold angle.
As per claim 11,  Park  further discloses storage medium configured to store a computer program for performing the method for implementation of a browser for intelligently recognizing a gesture-based zoom instruction according to  claim 1 (memory storage 1204 of Fig. 12 and  database storage 1310 of Fig. 13).
As per apparatus claim 6, the apparatus claim comprises similar limitations as that of claim 1, thus, the claim is rejected under the same citations given to method claim 1. 
 
7.	Claims 1, 6 and 11 are rejected is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Stallings US 20100156806 A1).
Stallings is directed to zooming techniques for touch screens.
As per claim 1, Stallings discloses a method (flowcharts of Figs.  6 and 7) for implementation of a browser for intelligently recognizing a gesture-based zoom instruction, comprising steps of:
detecting, by a mobile terminal, a gesture-based instruction input by a user (see at least Figs. 1A-1B and 8A-9F)
finding a web page element (see web page element at a user finger is touching/interacting in Figs. 1A-1B and 8A-9F) associated with a position of a touch point of the gesture-based zoom instruction if the detected gesture-based instruction is the gesture-based zoom instruction for zooming a browser page; and performing a corresponding operation ([0013] As illustrated in FIG. 1A, assume that a picture 120 is being displayed via touch screen 110. According to implementations described herein, a user may zoom in on picture 120 or zoom out on picture 120 by making a circular motion on touch screen 110. For example, a clockwise motion on touch screen 110 may cause a zoom in operation (e.g., to enlarge a displayed portion of picture 120) to be performed on picture 120. Similarly, a counter-clockwise motion on touch screen 110 may cause a zoom out operation (e.g., to shrink a displayed portion of picture 120) to be performed on picture 120).
As per claim 11,  Stallings  further discloses storage medium configured to store a computer program for performing the method for implementation of a browser for intelligently recognizing a gesture-based zoom instruction according to  claim 1 (Fig. 3, memory 310, and table of Fig. 5 and corresponding descriptions).

As per apparatus claim 6, the apparatus claim comprises similar limitations as that of claim 1, thus, the claim is rejected under the same citations given to method claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings in view of Kwak et al (US 2018/0011822).
Kwak is directed to an apparatus and method for outputting web content.

 Kwak, on the other hand, discloses  [0074] a DOM is an API that defines a method for accessing all elements of an HTML document, and a DOM object represents each document element, such as text, an image, a hyperlink, a form element, and the like. A JavaScript code allows a DOM object to be accessed and manipulated in order to generate a dynamic HTML (see Par. 0074). Kwak also discloses a web page element comprises a canvas tag element associated with a game and a text tag element associated with a text. (see a web game written by using an HTML5 canvas element is output from a mobile device, Par.  0059).
	Stallings and Kwak are from the same field of endeavor, web page interactions. 
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the well-known tag element features of the HTML 5 including canvas tag  with Stallings so that the user of Stallings would be able implement the feature for drawing image and game playing purposes..   
  	Therefore, it would have been obvious to combine Stallings and Kwak to obtain the invention as specified in claim 2.
  
 	 As per claim 5,   Stallings view of Kwak further discloses  determining whether or not the web page element associated with the position of the touch point is the text tag element (see Stallings, the position of the user’s finger detected on the text element in Figs. 8A-9E); and performing a re-layout operation on a text region of the browser page if it is determined that the web page element associated with the position of the touch point is the text tag element, and otherwise, performing a zoom operation on the browser page (see Stallings, as illustrated in the Figures 8A-9E,  a re-layout operation on a text region is performed associated with the position of the touch point).

.


9.	Claims 3 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Stallings in view of Kwak et al (US 2018/0011822) and Miller et al  (US 2016/0070551).
As per claim 3, Stallings in view of Kwak falls short to disclose the limitation of claim 3.      Miller, on the other hand, determining whether or not the web page element associated with the position of the touch point is the canvas tag element; and discarding the gesture-based zoom instruction if it is determined that the web page element associated with the position of the touch point is the canvas tag element (Miller,  [0155] At block 1635, the interaction window is presented using the new display configuration. The interaction window can be presented, such as by loading and/or displaying the interaction window as part of an HTML tag, such as a Canvas tag, although the interaction window can be loaded and/or displayed in other ways. When the interaction window is presented, the current display configuration can be replaced or changed by the new display configuration. For example, when the interaction window is presented at block 1635, the new display configuration can be used to prohibit zooming on the website that has been loaded, thus preventing zooming of the interaction window itself. In other words, at block 1635, while the interaction window is being presented, the viewport of the website is being dynamically changed to prohibit zooming.  
Stallings, Kwak and Miller are from the same field of endeavor, web page interactions. 
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine some of the HTML 5 tags including canvas tag  with Stallings so that the user of Stallings would be able to utilize HTML’s canvas tag feature for performing drawing images and playing games.   


As per apparatus claim 8, the apparatus claim comprises similar limitations as that of claim 3, thus, the apparatus claim is rejected under the same citations given to method claim.

Allowable Subject Matter
10.	Claims 4, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter claimed in the above claims were not clearly found in   prior art searches.   
 

CONCLUSION

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray et al US 20160334974 A1 [0004] another traditional approach often employed involves using a specialized element within the hypertext markup language (HTML) called the canvas element. A canvas element is a single DOM element that consists of a drawable region defined in HTML and provides a programming interface for drawing shapes onto the space take up by the node. Although canvas elements may be used to build graphs, animations, games and other image compositions, the quality of detailed images produced by rendering with canvas elements is low, and rendered text may be difficult, if not impossible, to read.
US 20070185904 A1 is directed to Graphics image generation and data analysis. [0139] FIG. 13 illustrates the method for finding possible positions in an extracted triangular mesh element at which a rectangle is to be placed. As shown in FIG. 13, in order to calculate possible 
12.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
13.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173